



EXHIBIT 10.1




FOURTH AMENDMENT TO LEASE


This FOURTH AMENDMENT TO LEASE (this "Amendment") is dated as of the 24 day of
April, 2020, by and between 601 W COMPANIES LLC and BRICKELL 13 CHICAGO LLC,
each a Delaware limited liability company, as tenants in common (collectively,
"Landlord"), and FEDERAL HOME LOAN BANK OF CHICAGO, a corporation organized
under the laws of the United States of America (“Tenant”).
RECITALS


A.    Landlord and Tenant are parties to that certain Office Lease dated as of
January 9, 2009 (the “Original Lease”) as amended by a First Amendment to Office
Lease dated as of June 18, 2012, a Second Amendment to Office Lease dated as of
March 19, 2013, and a Third Amendment to Lease dated as of August 28, 2019
(“Third Amendment” and the Original Lease as amended the “Lease”) pursuant to
which Tenant leases certain premises located on the 17th, 18th and 19th floors
(the "Premises") in the building commonly known as the Aon Center, located at
200 East Randolph Street, Chicago, Illinois (the “Building”).


B.    Pursuant to Article 36 of the Lease, Tenant has an option to terminate the
Lease effective as of December 31, 2020 (“Termination Date”) by written notice
delivered to Landlord on or before December 31, 2019 (“Termination Election
Date”) and payment of a Termination Fee determined as provided in the Lease.
Pursuant to the Third Amendment, the Termination Election Date would move to
April 30, 2020, if the OPO Landlord did not deliver possession of the OPO
Premises for reasons other than Tenant Delay by December 1, 2019.


C.    The OPO Landlord and Tenant acknowledge and agree that the OPO Landlord
delivered the OPO Premises to Tenant on November 26, 2019. Notwithstanding the
foregoing, however, Landlord and Tenant have, in any event, agreed to (i) extend
the Termination Election Date under the Third Amendment; (ii) modify the date
for payment of the Termination Fee; and (iii) extend the Termination Date as set
forth in the Third Amendment in accordance with the terms and provisions of this
Amendment.
 
NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
made a material part hereof, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.    Recitals. The recitals set forth above are hereby incorporated into and
made a material part of this Amendment. Capitalized terms used but not otherwise
defined herein shall have the same meanings ascribed to them in the Lease.


2.    Termination Option. Notwithstanding the provisions of Section 36 of the
Lease, (i) Landlord shall permit Tenant to exercise the Termination Option as of
the date of this Amendment, (ii) Tenant hereby exercises such Termination
Option, (iii) Tenant shall pay to Landlord on or before April 30, 2020, the sum
of $4,754,857 as the Termination Fee and (iv) the Termination Date is extended
from December 31, 2020 to June 30, 2021.





--------------------------------------------------------------------------------








    3.     Base Rent and Additional Rent. Tenant shall continue to pay Base Rent
and Additional Rent for the Premises in accordance with the Lease through June
30, 2021.


4.    Authority. If Tenant is a corporation, partnership, trust, association or
other entity, Tenant and each person executing this Amendment on behalf of
Tenant hereby covenants and warrants that (a) Tenant is duly incorporated or
otherwise established or formed and validly existing under the laws of its state
of incorporation, establishment or formation, (b) Tenant has and is duly
qualified to do business in the state in which the Project is located, (c)
Tenant has full corporate, partnership, trust, association or other appropriate
power and authority to enter into this Amendment and to perform all of Tenant's
obligations under the Lease, as amended by this Amendment, and (d) each person
(and all of the persons if more than one signs) signing this Amendment on behalf
of Tenant is duly and validly authorized to do so.


5.    Lease in Full Force and Effect. Except as expressly provided herein, the
Lease is unmodified hereby, remains in full force and effect, and is hereby
ratified and confirmed by the parties hereto.


6.    No Offer. Submission of this instrument for examination and signature by
Tenant does not constitute an offer to lease or a reservation of or option for
lease, and this instrument is not effective as a lease amendment or otherwise
until duly executed and delivered by both Landlord and Tenant.


7.    Conflicts. This Amendment and the Lease shall be deemed one instrument and
in the event of a conflict between this Amendment and the Lease, the terms and
provisions of this Amendment shall, in all instances and for all purposes,
control.


8.    Counterparts. This Amendment may be executed in any number of counterparts
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.


9.    No Default. Tenant represents, warrants and covenants that to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of the
respective obligations under the Lease and no event has occurred which, with the
passage of time or the giving of notice, or both, would constitute a default by
either Landlord or Tenant thereunder


10.    Landlord’s Liability. Article 31 of the Lease (Exculpatory Provisions):
(a) is incorporated in this Amendment by reference, but wherever it refers to
the Lease it shall be deemed to refer also to this Amendment and the Lease; and
(b) shall apply to all claims of Tenant against Landlord, and all obligations of
Landlord, under this Amendment and the Lease.




[SIGNATURES ON FOLLOWING PAGE]










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.


LANDLORD:
 
TENANT:
601 W Companies LLC, a Delaware limited liability company
 
FEDERAL HOME LOAN BANK CORPORATION, a corporation organized under the laws of
the United States of America
By:/s/ Mark Karasick
 
By:/s/ Roger D. Lundstrom
Name: Mark Karasick
 
Name: Roger D. Lundstrom
Title: Managing Director
 
Title: EVP-CFO
 
 
 
Brickell 13 Chicago LLC, a Delaware limited liability company
 
 
By:/s/ Mark Karasick
 
 
Name: Mark Karasick
 
 
Title: Managing Director
 
 















4845-2014-9178, v. 2





